UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7249



VICTOR K. HOLSTON,

                                             Petitioner - Appellant,

          versus


J. J. CLARKE,

                                              Respondent - Appellee.



Appeal from the United States District       Court for the Middle
District of North Carolina, at Durham.        James A. Beaty, Jr.,
District Judge. (CA-01-223-1)


Submitted:   January 7, 2003             Decided:   February 10, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor K. Holston, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Victor K. Holston seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).                An

appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).       We have

reviewed the record and conclude for the reasons stated by the

district court that Holston has not satisfied this standard.              See

Holston v. Clarke, No. CA-01-223-1 (M.D.N.C. Aug. 13, 2002).

Accordingly, we deny Holston’s motion requesting a court order,

deny   his   motion   to   stay   proceedings,   deny   a   certificate    of

appealability, and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                      2